DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group II, claims 8-9 and 22-32, and the species of PRDM16, exosomes, and obesity in the reply filed on 08/09/2022 is acknowledged.
Upon further consideration and search, the Examiner has rejoined the species of “proteins” with the elected species of “exosomes” for the genus of “extracellular biologics”.

Claim Status
	The amendment of 08/09/2022 has been entered. Claims 8-9 and 22-32 are currently pending in this US patent application and were examined on their merits.

Information Disclosure Statement
	The information disclosure statements filed in this application have been received and considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-9 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application 2015/0202234 filed by Gillette et al., published 07/23/2015, in view of US patent application 2012/0321671 filed by Boyden et al., published 12/20/2012, and Ungrin et al., PLoS ONE 3(2): e1565 (2008), as evidenced by Seale et al., Nature 454: 961-968 (2008), and Human Protein Atlas, “Secreted proteins”, https://www.proteinatlas.org/humanproteome/subcellular/secreted+proteins, accessed 10/19/2022.

Gillette teaches the injection of brown adipose microtissues into patients (see entire document, including page 1, paragraph 0007). Stem cells used to make the microtissues can be isolated from a variety of tissues and organs, including adipose tissue (page 6, paragraph 0067). Adipose stem cells were cultured on a 2D culture surface (page 12, paragraph 0116; cf. claim 9; the Examiner notes that, because the oxygen levels under which the culturing was performed are not taught, it can be assumed that the culturing occurred under normoxic conditions). The ASCs were removed from the 2D culture surface and mixed with endothelial cells in a non-adhesive microwell, allowing the cells to form a 3D aggregate in the microwell (page 12, paragraph 0118; cf. claim 8 [“…loading…stem cells grown in a two-dimensional (2D) culture into a non-adherent culture plate…thereby forming three-dimensional brown adipose derived stem cell aggregates”]). The stem cells were then differentiated into brown adipocytes (page 12, paragraph 0118).

However, Gillette does not teach that the adipose tissue from which the stem cells are derived is brown adipose tissue. Gillette also does not teach centrifuging the non-adherent culture plate in which the 3D aggregates are formed.

Boyden teaches that brown pre-adipocytes, which are stem cells that can differentiate into brown adipose tissue, can be isolated from brown adipose tissue (see entire document, including page 6, paragraph 0040; cf. claim 8 [“…brown adipose derived stem cells”]).
Seale teaches that brown fat pre-adipocytes express PRDM16 (see entire document, including page 961, right column, paragraph 2). As such, the brown pre-adipocytes of Boyden intrinsically express PRDM16 in the absence of differentiation medium to at least some level as recited in claims 30-31.
Human Protein Atlas teaches that all cells secrete proteins to a certain extent (see entire document, including page 1, paragraph 1). As such, the brown pre-adipocytes of Boyden intrinsically produce extracellular proteins as recited in instant claim 32.

Ungrin teaches that, while stem cells can form aggregates without intervention, a forced aggregation strategy via the addition of a step of centrifuging the culture plates containing the stem cells allowed for the improved control of aggregate size (see entire document, including page 3, right column, paragraphs 1-2; page 4, left column, paragraph 2; cf. claim 8 [“…centrifuging the non-adherent culture plate to uniformly position the…stem cells in the non-adherent culture plate”]).

While Gillette does not teach that the adipose tissue from which the stem cells are derived is brown adipose tissue, it would have been obvious to one of ordinary skill in the art to obtain the stem cells from brown adipose tissue because Gillette teaches that the adipose stem cells can be obtained from adipose tissue and because Boyden teaches that stem cells that can give rise to brown adipocytes can be obtained from brown adipose tissue. While Gillette and Boyden do not teach that the formation of brown adipose microtissues from brown adipose-derived stem cells by culturing the stem cells in a non-adherent culture plate rendered obvious by their teachings involves a step of centrifuging the culture plate as recited in instant claim 8, it would have been obvious to one of ordinary skill in the art to do so because Ungrin teaches that centrifuging culture plates in which 3D stem cell aggregates are forming allows for the improved control of the size of the aggregates. One of ordinary skill in the art would have a reasonable expectation that culturing the brown adipose-derived stem cells of Boyden in a non-adherent culture plate with ECs as taught by Gillette and centrifuging the plate as taught by Ungrin would successfully result in the production of aggregates of a controllable size that can be differentiated into brown adipose tissue.
Therefore, claims 8-9 and 30-32 are rendered obvious by Gillette in view of Boyden and Ungrin, as evidenced by Seale and Human Protein Atlas, and are rejected under 35 U.S.C. 103.

Claims 8-9 and 22-32 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application 2015/0202234 filed by Gillette et al., published 07/23/2015, in view of US patent application 2012/0321671 filed by Boyden et al., published 12/20/2012, Ungrin et al., PLoS ONE 3(2): e1565 (2008), and Kuss et al., Acta Biomat. 71: 486-495 (2018), as evidenced by Seale et al., Nature 454: 961-968 (2008), and Human Protein Atlas, “Secreted proteins”, https://www.proteinatlas.org/humanproteome/subcellular/secreted+proteins, accessed 10/19/2022.

As discussed above, claims 8-9 and 30-32 are rendered obvious by Gillette in view of Boyden and Ungrin, as evidenced by Seale and Human Protein Atlas. In addition, Gillette teaches differentiating the 3D aggregates into brown adipose tissue by culturing the aggregates in a medium comprising dexamethasone, IBMX, T3, and rosiglitazone (page 12, paragraph 0118; cf. claims 22 and 25-26; the Examiner notes that claim 22 does not require the first and second differentiation steps or the first and second differentiation media to be distinct from each other in any way). The brown adipose microtissues can be encapsulated into hydrogel carriers and administered to patients for the treatment of obesity (page 8, paragraph 0076; cf. claims 23 and 27-29). However, Gillette, Boyden, and Ungrin do not teach differentiating the stem cell aggregates in an encapsulation system as recited in instant claim 22.

Kuss teaches loading brown adipocyte progenitors into polymer hydrogel precursor solutions that were then extruded through a bioprinter and cured (see entire document, including page 487, right column, paragraphs 3-5; cf. claims 22-24; the Examiner notes that the hydrogel of Kuss can be interpreted as an “encapsulation medical device” as recited in instant claim 24). The brown adipocyte progenitor-containing constructs were then placed in differentiation medium to induce differentiation into brown adipocytes (page 488, left column, paragraph 2; cf. claim 22).

While Gillette, Boyden, and Ungrin do not teach that the encapsulation of the 3D aggregates in hydrogel carriers for administration to patients for the treatment of obesity occurs prior to differentiation, it would have been obvious to one of ordinary skill in the art to encapsulate the 3D aggregates containing brown adipose-derived stem cells rendered obvious by Gillette, Boyden, and Ungrin in a hydrogel carrier prior to differentiation because Gillette teaches that the differentiated microtissues may be encapsulated in a hydrogel prior to administration and because Kuss teaches that brown adipocyte progenitors may be differentiated into brown adipocytes while inside of a hydrogel carrier. One of ordinary skill in the art would have a reasonable expectation that encapsulating the 3D aggregates containing brown adipose-derived stem cells rendered obvious by Gillette, Boyden, and Ungrin in a hydrogel carrier and then culturing the aggregates in the differentiation medium taught by Gillette would successfully result in the differentiation of the stem cells into brown adipocytes.
Therefore, claims 8-9 and 22-32 are rendered obvious by Gillette in view of Boyden, Ungrin, and Kuss, as evidenced by Seale and Human Protein Atlas, and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897. The examiner can normally be reached Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        10/19/2022